DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 and 12 in the reply filed on 1/18/2021 is acknowledged.  The traversal is on the ground(s) that the amendment overcomes the requirement.  This is not found persuasive because the process does not require a controller.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ship-lap of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the written specification (not including the claims) has no mention of ship-lap
The disclosure is objected to because of the following informalities: the specification uses both meters and feet.  Per MPEP 608.01 IV:
“In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications. 
The initials S.I. stand for "Le Système International d’ Unités," the French name for the International System of Units, a modernized metric system adopted in 1960 by the International General Conference of Weights and Measures based on precise unit measurements made possible by modern technology.”  Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities: the units in claim 12 need to be the same and in metric with Imperial equivalent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is seen as vague and indefinite since it is not directed to the method of making the prefabricated vertical construction unit, but a method of using the prefabricated vertical construction unit.  At what point is the method still a method of making a product once you start adding process steps for using the product?  If one had a tire claim, would it be proper then to have a dependent claim where an internal combustion engine is coupled to the tire?  Would that still be a tire claim?





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amaco (YouTube video, Building with raw earth – Prefabricated rammed earth, herein Amaco, 12/16/2016, https://www.youtube.com/watch?v=WFddMSRel4A).  Regarding claim 1, Amaco teaches:
Amaco teaches the method of claim 1 throughout the 4:39 long video.  A form for molding the loose material is shown being made from 00:30-00:48, this form can be seen being filled and being taken apart through the rest of the video.  Loose material is seen being prepared from 00:17-00:29, and then being introduced into the form at 00:54-1:04.  A tamper is then introduced into the mold to compress the loose material starting at 1:05-1:17.  The filling and tamping is repeated as seen at 1:32-1:55 where multiple layers of loose material are introduced into the form and compacted by the tamper.  The multiple layers can be seen at 2:26.  Then as seen at 2:13 the unmolding process beings, thus a prefabricated vertical construction unit has been produced.  
Regarding claim 3:
At 00:57-1:04 the filling is taking place using a segmented conveyor device.  This segmented conveyor device is seen as the claimed compartmentalized drawer.  As seen at 1:07-1:09 the segments of the conveyor belt evenly deposit material into the form.
Regarding claim 10:
The form is stripped at 2:13-2:26.  Though not shown the production of walls by Amaco would be repeated to create the needed number of walls for the large scale construction shown at 2:27.  The walls are transported to a construction site at e.g. 1:19-1:32, 1:57-2:12, and 2:27-2:34.  A footer is provided as seen at the bottom of the rammed earth wall at 3:30, i.e. where the worker’s knee is pointing, and the vertical construction unit is laced on top.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amaco.
Regarding claim 2:
The tamper of Amaco moves along the length of the wall creating arc lengths, but does not move in the claimed manner.  However, the shape the tamper makes while  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  Therefore the pattern a tamper makes would be well within the abilities of a skilled artisan since the end result would be the same, there would be no undue experimentation, and there are only so many ways in which to tamp a layer of earth.
Regarding claim 12:
Amaco does not explicitly disclose the dimensions of the form.  However, the shape and size of the form would be obvious since shape and size have been found to be obvious absent new or unexpected results (MPEP 2144.04 IV A and B).  In this instance the manner in which Amaco creates the form appears to be adjustable in terms of the desired dimensions.  Additionally, the high the form is filled is essentially inherent to filling a mold since one would know the required height for the job at hand.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amaco, in view of Takagi et al (U.S. PGPub 2004/0079035; herein Takagi).  Regarding claim 6:
Amaco is silent to the claimed insert.  However, in the same field of endeavor Takagi teaches adding a chamfered insert into a concrete mold (Figures 1, 2, and 6, insert 30 with chamfer 36, which forms chamfer 46).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the insert of Takagi, in the form/mold of Amaco, since this would create an aesthetic design of a cut edge (paragraph 0026), additionally the use of the inert aids in fluid diversion (Abstract)
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amaco, in view of Auroville Earth Institute (https://web.archive.org/web/20160321074828/http://www.earth-auroville.com/stabilised_earth_waterproofing_en.php).  Regarding claim 7:
As previously discussed, Amaco teaches stripping the form to release the prefabricated vertical construction unit.  Amaco does not explicitly disclose drying, but since water is mixed in at 00:3), and due to the fact that the prefabricated unit is exposed to the atmosphere drying would naturally occur.  Amaco, however, is silent to the waterproofing step.
In the same field of endeavor Auroville teaches adding a waterproof coating to a compressed earth wall.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the waterproofing of Auroville in the Amaco process, since it helps prevent leaks and dampness.
Regarding claim 8:
Auroville further teaches the waterproofing is made from multiple layers which can include lime.  Thus lime is added before the last waterproof coat.
Allowable Subject Matter
Claims 4, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743